Citation Nr: 0815847	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for sclerosis L5-S1 facet 
articulation (claimed as back pain), currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 2002 to April 
2004.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2006 rating decision in which the RO denied 
the veteran's claim for an increased rating.  In February 
2007, the veteran filed a notice of disagreement (NOD).  The 
RO issued a statement of the case (SOC) in June 2007; and 
later the same month the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2008, the veteran testified during a video 
conference hearing before the undersigned Acting Veterans Law 
Judge; a transcript of that hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

During his hearing, the veteran testified that his low back 
disability has gotten progressively worse.  He stated that he 
experiences numbness in both legs as opposed to only his 
right leg when the radiculopathy originally started.  The 
veteran reported that he suffers piercing pains that run from 
his lower back down to his toes.  When this happens, he must 
get into a fetal position until the pain subsides.  The 
veteran also testified that he suffered four separate job-
related injuries.  The dates and exact nature of those 
injuries remain unclear.  

In light of the evidence noted above, the Board finds that 
the current record is insufficient to decide the claim on 
appeal.  Objective medical findings do not clearly indicate 
what neurological or orthopedic symptomatology is medically 
related to the veteran's service-connected low back 
disability or may be the residuals of nonservice-connected 
job-related injuries.  

Moreover, it is unclear whether it is possible to separate 
the residuals of the veteran's nonservice-connected job-
related injuries from those of his service-connected low back 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected one, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the veteran's service-connected 
disability).  Because of this and the veteran's testimony 
that his low back disability has worsened since the June 2006 
VA examination, the Board finds that additional VA orthopedic 
and neurological examinations, with contemporaneous medical 
findings, are needed.  See 38 U.S.C.A. § 5103A (West 2002).  

On remand, the RO should arrange for the veteran to undergo 
new VA neurological and orthopedic examinations, by 
appropriate physicians, at a VA medical facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, shall result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent evidence.  In 
particular, the RO should ask the veteran to give the dates 
and nature of his work-related injuries and the RO should 
attempt to obtain records pertaining to the veteran's 
award/denial of workman's compensation benefits, to include 
medical evaluation and treatment records, associated with 
those injuries.  When VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those 
records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Similarly, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The file currently 
contains VA medical records dated from June 7, 2005 to May 
11, 2007 from the VA Connecticut Healthcare System (primarily 
from the West Haven VA Medical Center (VAMC)).  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records that are not currently in the 
claims file, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2007) as regards requests for records from Federal 
facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

In this regard, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2007)) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  

Various court cases have defined VA's duty to notify 
claimants.  As held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  The RO provided the 
general notice required by Dingess/Hartman in a letter dated 
in September 2006, prior to the last readjudication of his 
claim in a June 2007 SOC.

The notice provided by the RO in the record fails to meet the 
specific notice requirements applicable to claims for 
increased ratings discussed by the United States Court of 
Appeals for Veterans Claims (Court) in a recent decision, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the September 2006 VCAA letter provided the 
general notice required in (1), (3) and (4) above in relation 
to the veteran's claim for a higher rating for his low back 
disability.  However, the RO has not given the general notice 
required by (2) above.  Accordingly, due process requires 
that notice to the veteran that meets the requirements of 
Vazquez-Flores-particularly that specified in (2) above-
must be provided.  As action by the RO is needed to fulfill 
the notification provisions of the VCAA (see, e.g., Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003) and Pelegrini v. Principi, 18 Vet. App. 
112 (2004)), a remand of the matter on appeal to the RO is 
warranted.  

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice to the veteran meets the notice requirements of 
Vazquez Flores, as outlined above.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  The RO's adjudication of 
the claim should include consideration of all evidence added 
to the record since the RO's last adjudication of the claim.  
The RO should also document its consideration of whether a 
separate rating for any neurological problems, pursuant to 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (permitting 
separate ratings for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14), and/or whether 
"staged rating" (assignment of different ratings for 
distinct periods of time, consistent with the facts found) 
pursuant to the decision in Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007), is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran from the 
Connecticut VA Healthcare System (to 
include the West Haven VAMC) from April 
20, 2005 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should ask the veteran to 
provide the dates and nature of any job-
related injuries for which he has sought 
workers' compensation benefits and to 
identify healthcare providers who had 
treated him for these injuries.  The RO 
should undertake appropriate action to 
obtain copy(ies) of any determination on 
the veteran's award/denial of workman's 
compensation benefits for such job-
related injuries and accompanying medical 
records.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The VA specifically should 
request that the veteran provide 
authorization to enable VA to obtain any 
outstanding records from the Orthopedic 
Specialty Group in Fairfield and 
Strafford, Connecticut from April 20, 
2005 to the present.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Vazquez/Flores, 
cited to above (as appropriate).  In 
particular, the RO must provide at least 
general notice of all possible diagnostic 
codes under which the veteran's low back 
disability may be rated under 38 C.F.R. 
§§ 4.71a and 4.124a.  The notice should 
also explain that, if the diagnostic 
code(s) under which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Such notice must also provide examples of 
the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological and orthopedic 
examinations, by physicians, at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his/her examination of the veteran.

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include x-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The neurological examiner should 
determine if any of the veteran's 
neurological symptomatology is medically 
related to, or a progression of, his 
service-connected low back disability and 
should identify the existence, and 
frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the veteran's low back disability.  The 
examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of 
signs and symptoms that require bed rest 
prescribed by a physician and treatment 
by a physician, if any).  The examiner 
should comment on the chronicity of the 
symptoms, whether such symptoms are 
constant, or nearly constant, and the 
effect of such symptoms on the veteran's 
daily life and economic adaptability.  

The orthopedic examiner should conduct 
range of motion testing of the 
thoracolumbar spine, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected low back 
disability.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
lumbosacral spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
comment on the effect of such symptoms on 
the veteran's daily life and economic 
adaptability.  

Considering all neurological and 
orthopedic examination findings, the 
orthopedic examiner should also ascertain 
the extent of impairment attributable to 
the veteran's service-connected low back 
disability, particularly with respect to 
locomotion and any possible loss of use 
of any extremity.  The examiner should 
report whether the veteran has lost the 
use of his lower extremities so as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
(The term "preclude locomotion" means a 
necessity for regular and constant use of 
braces, crutches, canes, or a wheelchair 
as a normal mode of locomotion, although 
occasional locomotion by other methods 
may be possible.) 

The orthopedic examiner should also 
specifically indicate whether there is 
any ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis 
(specifically whether the entire, or the 
entire thoracolumbar, spine is 
ankylosed).

If a diagnosis of intervertebral disc 
syndrome (IVDS) is confirmed on 
neurologic examination and found to be 
medically related to the veteran's 
service-connected back disability, the 
orthopedic examiner should also render 
findings particularly responsive to the 
criteria for rating IVDS.  The examiner 
should comment as to the existence and 
frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician).  
If the veteran has incapacitating 
episodes associated with his low back 
disability, the examiner should indicate 
whether, over the last 12-month period, 
the veteran's incapacitating episodes had 
a total duration of (a) at least 4 weeks, 
but less than 6 weeks, or (b) at least 6 
weeks.  

Both examiners should offer an opinion as 
to whether it is possible to separate 
symptoms of the veteran's nonservice-
connected residuals of job-related 
injuries from those of his service-
connected low back disability.  See 
Mittleider v. West, 11 Vet. App. 181 
(1998) (where it is not possible to 
distinguish the effects of a nonservice-
connected condition from those of a 
service-connected one, the reasonable 
doubt doctrine dictates that all symptoms 
be attributed to the veteran's service-
connected disability).

6.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the higher rating 
claim.  If the veteran fails, without 
good cause, to report to any scheduled VA 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority, to include all applicable 
diagnostic codes under 38 C.F.R. §§ 4.71a 
and 4.124a, and consideration as to 
whether a separate rating for any 
neurological problems, pursuant to 
Esteban (cited to above), and/or whether 
"staged rating," pursuant to the Hart 
decision (cited to above), is warranted.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



